ACCEPTED
                                                                                                                    05-15-00753-CR
                                          05-15-00752-CR                                                 FIFTH COURT OF APPEALS
                                                                                                                    DALLAS, TEXAS
                                                                                                                7/6/2015 6:08:45 PM
                                                                                                                         LISA MATZ
                                                                                                                             CLERK



                         Kristin R. Brown, Attorney at Law
                                                                                               FILED
                         18208 Preston Rd., Suite 09375 - Dallas, Texas 75204 - 214-446-3909 (phon     IN
                                                                                                   e) 214-481-4868 (Fax)
                                                                                      5th COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                      7/6/2015 6:08:45 PM
                                                                                            LISA MATZ
                                                                                              Clerk
                                                                                                 July 6, 2015


Fifth District Court of Appeals
George L Allen Sr Courts Building
600 Commerce St # 200
Dallas, TX 75202

Re:      Jorge Luis Ceja v. State of Texas
         Case No. 05-15-00753-CR


To Whom It May Concern:

I have been appointed to represent Mr. Ceja. Please enter my name as the attorney of
record for case number 05-15-00753-CR. Attached is a copy of the appointment letter from
the court. I will file a docketing statement this week.

Thank you for your attention to this matter, I appreciate it.


                                           Respectfully,
                                           The Law Office of Kristin R. Brown, PLLC




                                           by Kristin R. Brown
                                           Attorney for Jorge Luis Ceja
                                           State Bar No. 24081458




PHONE           FAX              WEB                                         EMAIL
214-446-3909    214·481-4868     www.idefenddfw.com                          kbrown@ldefendDFW.com
  From: lamonica.littles@dallascounty.org
Subject: IMPORTANT NEW COURT APPOINTMENT - Audit# 201530731
   Date: June 15, 2015 at 1 :03 PM
     To: KBROWN@IDEFENDDFW.COM, lamonica.littles@dallascounty.org


KRISTIN R. BROWN has been appointed on 6/15/2015 1:01:04 PM to represent CEJA JORGE LUIS(l0/29/1989, W, M).

The Defendant is Appealing:

F1042505J BURG HAB            Which is classified as a F2

The Defendant is in jail under bookin number 15018445

The Defendant is located at Kays Tower KT 01, 1st Floor KT 01-D



Please call, email, or fax to the court contact information below no later than 9:45 a.m. the following business day to confirm
acceptance of this appointment and to confirm that you will make reasonable effort to contact the defendant as required by Texas
Code of Criminal Procedure, Article 26.04(j).

This appointment does not become effective until you contact the Court listed below indicating whether you accept or decline the
appointment. If you fail to notify the Court by the time set forth herein that you have accepted this appointment, a different attorney
will be appointed to the case and you will not be compensated for the appointment.

The court contact information is as follows:

Criminal District Court No. 3 (FJ)
Lamonica Littles
Phone:214-653-5922
lamonica.littles@dallascounty.org
Fax: 214-712-3080


Criminal District Court No. 3 (FJ)
Judge GRACIE LEWIS presiding

THIS IS AN AUTOMATED GENERATED EMAIL. DO NOT RESPOND TO THIS EMAIL ADDRESS.